Rohde v. State, 562 N.W.2d 104 (N.D. 1996)|N.D. Supreme Court|Rohde v. State, 562 N.W.2d 104 (N.D. 1996)[Go to Documents]Filed Dec. 20, 1996IN THE SUPREME COURTSTATE OF NORTH DAKOTAKevin Eugene Rohde, Petitioner and Appellantv.State of North Dakota, Respondent and AppelleeCivil Nos. 960139, 960140 and 960141Appeal from the District Court for Barnes County, Southeast Judicial District, the Honorable Mikal Simonson, Judge.AFFIRMED.Per Curiam. Kent M. Morrow, of Severin, Ringsak & Morrow, Bismarck, for petitioner and appellant. Submitted on brief. Robin Huseby, State's Attorney, Valley City, for respondent and appellee. Submitted on brief.Rohde v. StateCivil Nos. 960139, 960140 and 960141Per Curiam.Kevin Eugene Rohde appealed from an order denying his application for post-conviction relief. We conclude the trial court's findings of fact and conclusions of law are adequate under N.D.C.C. 29-32.1-11(1), and we affirm the order under N.D.R.App.P. 35.1(a)(2).Gerald W. VandeWalle, C.J.Dale V. SandstromWilliam A. NeumannMary Muehlen MaringHerbert L. Meschke